950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sofronio C. RINT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3402.
United States Court of Appeals, Federal Circuit.
Nov. 15, 1991.

Before RICH, PAULINE NEWMAN and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Sofronio C. Rint appeals from the May 13, 1991 order of the Merit Systems Protection Board (Board), Docket No. SE08318910585-1, sustaining the Office of Personnel Management's (OPM's) reconsideration decision denying Mr. Rint a retirement annuity.   We affirm.

OPINION

2
Mr. Rint denies receipt of a 1951 refund of retirement contributions made during his 1945-51 service.   The Board concluded that this unsworn, uncorroborated denial, first raised by Mr. Rint more than 37 years after authorization of the refund, was insufficient to overcome the evidence of record to the contrary.


3
It is Mr. Rint's burden to establish his entitlement to a retirement annuity.   See Cheeseman v. Office of Personnel Management, 791 F.2d 138, 141 (Fed.Cir.1986), cert. denied, 479 U.S. 1037 (1987).   We may overturn the Board's decision that Mr. Rint has failed to meet his burden only if we find it to be arbitrary, capricious, an abuse of discretion, contrary to law, or unsupported by substantial evidence.   See 5 USC 7703(c).   We find no such error.